Citation Nr: 9902552	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  93-24 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a shrapnel fragment wound to the left shoulder, involving 
Muscle Group III, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This appeal arose from a September 1992 rating decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA), Regional Office (RO), which confirmed the 10 percent 
disability evaluation then assigned to the left shoulder 
shrapnel fragment wound residuals and which denied service 
connection for PTSD.  The denial of service connection for 
PTSD was continued by a rating action issued in August 1993.  
The case was remanded for additional development in October 
1995, following which a rating action was issued in October 
1996, which granted service connection for PTSD, assigning it 
a 30 percent disability evaluation, and which increased the 
evaluation assigned to the left shoulder disability to 20 
percent.  This case was again remanded in May 1997, following 
which a supplemental statement of the case was sent to the 
veteran in June 1998 which informed him of the continuance of 
the evaluations currently assigned to the PTSD and left 
shoulder shrapnel fragment wound residuals.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VAs Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet.App. 218,227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of the assignment of an extraschedular 
rating.

The issue of entitlement to an increased evaluation for the 
left shoulder shrapnel fragment wound residuals will be 
subject to the attached remand.


FINDING OF FACT

The veterans PTSD is manifested by complaints of mild 
hypervigilance, increased startle response, problems with 
anger, occasional daytime intrusive recollections, avoidance 
of others, mild episodes of depression and nightmares.


CONCLUSION OF LAW

The criteria for an increased evaluation for the service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.126(a), 4.130, Code 9411 (1998); 38 C.F.R. § 4.132, 
Code 9411 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is plausible.  It is also found that all relevant facts have 
been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

The veteran has claimed that his service-connected PTSD is 
more disabling than the current disability evaluation would 
suggest.  He asserted that he suffers from mild 
hypervigilance, increased startle response, problems with 
anger, occasional daytime intrusive recollections, avoidance 
of others, mild episodes of depression and nightmares.  He 
believes that these symptoms justify the award of an 
increased disability evaluation.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that the pertinent regulations governing 
evaluations of mental disorders were recently amended, 
effective November 1996.  The Court has stated that where the 
law or regulation changes during the pendency of a case, the 
version most favorable to the veteran will generally be 
applied.  See West v. Brown, 7 Vet. App. 70 (1994); Hayes v. 
Brown, 5 Vet. App. 60 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  A recent opinion of the VA Office of 
General Counsel held that whether the amended mental 
disorders regulations are more beneficial to claimants than 
the prior provisions should be determined on a case by case 
basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).

It is noted that the RO originally evaluated the veterans 
condition pursuant to those regulations in effect prior to 
November 1996.  However, in June 1998, a supplemental 
statement of the case was issued which concluded that an 
increased evaluation was not warranted under the new rating 
criteria.

Prior to November 1996, the criteria for psychoneurotic 
disorders were as follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9411 (1995).

In Hood v. Brown, 4 Vet.App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 (1994) was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons and bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93 )Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).

The new rating criteria is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9400 (1998).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veterans capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiners assessment of the level of disability at the 
moment of the examination.38 C.F.R. § 4.126 (1998).

The evidence of record revealed that the veteran was awarded 
service connection for PTSD by a rating action issued in 
October 1996.  This award was based upon a VA examination 
conducted in May 1996.  At the time of this examination, the 
veteran had noted that his primary activity was reading and 
that he was employed in a warehouse, where he could work 
alone.  The mental status examination found that he was 
alert, cooperative and oriented.  He denied any visual or 
auditory hallucinations and his cognitive functioning was 
intact.  He indicated that he did not like to be around loud 
noises, which had been present ever since being ambushed in 
Vietnam.  The diagnoses were unipolar depressive disorder, in 
substantial remission and PTSD, moderate.

The veteran was subsequently seen on an outpatient basis by 
VA between May 1996 and September 1997.  On September 24, 
1996, he was alert, cooperative and oriented in four spheres.  
There was no evidence of a thought disorder.  On November 17, 
1996, he was still noted to be alert and oriented, but he 
reported having auditory hallucinations.  The impression was 
schizophrenia.  On April 29, 1997, he reported having 
nightmares, social isolation and rather constant 
depersonalization.  On June 18, 1997, he was alert, 
cooperative and euthymic.  There was no evidence of suicidal 
or homicidal ideation.  He indicated that he experienced 
occasional depression and occasional thoughts of Vietnam.

VA examined the veteran in November 1997.  He indicated that 
he had been abused as a child by his mother and an older 
sister, who were both reportedly psychotic.  He stated that 
he had last worked as a welder in July 1997.  His chief 
complaints were of mild hypervigilance, an increased startle 
response, problems with anger, occasional daytime intrusive 
recollections, avoidance of others, mild episodes of 
depression and nightmares.  The mental status examination 
noted that he was verbal, alert and cooperative.  His 
responses were spontaneous and appropriate.  His thought 
processes appeared to logical and goal directed and there was 
no evidence of psychotic processes.  His mood and affect 
appeared to be within normal limits.  An MMPI was consistent 
with PTSD and further psychological testing noted depression 
in the moderately severe range.  His impairment appeared to 
be in the mild to moderate range, which was confirmed by test 
results and the veterans own report.  The Axis I diagnoses 
were PTSD, mild to moderate and adjustment disorder with 
depressed mood.  The Global Assessment of Functioning Score 
was 60 (due to PTSD).

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to an increased evaluation under either the old or the new 
criteria for rating psychoneurotic disorders.  The 
manifestations as described by the veteran and confirmed by 
objective test results do not indicate that the service-
connected PTSD has caused considerable impairment in his 
ability to establish or maintain effective or favorable 
relationships with others.  The veteran has described that 
his symptoms are mild in nature.  The examiner indicated that 
his symptoms were mild to moderate in degree.  The GAF score 
of 60 represents moderate difficulty in social and 
occupational functioning, not considerable impairment.  
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, page 47 (4th ed., revised 1994).

Moreover, the evidence does not indicate that a 50 percent 
disability evaluation is warranted under the new rating 
criteria.  The objective evidence does not demonstrate 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood.  Rather the 
objective evidence, consisting of the November 1997 VA 
examination report, noted that his affect and mood were 
within normal limits and that his speech was spontaneous and 
appropriate.  His thoughts were logical and goal directed.  
There was no indication that he suffered from panic attacks 
more than once a week, that there was any difficulty in 
understanding complex commands or that there was any 
impairment of either long- or short-term memory.  While the 
veteran does have some difficulties in establishing and 
maintaining social and occupational relationships, this 
problem is adequately compensated by the 30 percent 
disability evaluation currently assigned.

Therefore, it is concluded that the preponderance of the 
evidence is against the veterans claim for an increased 
evaluation for the service-connected PTSD.


ORDER

An increased evaluation for the service-connected PTSD is 
denied.


REMAND

The veteran has contended that his service-connected left 
shoulder shrapnel fragment wound residuals are more disabling 
than the current disability evaluation would suggest.  He 
stated that he has difficulty reaching his arm over his head 
or rotating the arm behind his back.  Therefore, he believes 
that an increased evaluation should be awarded.

After a careful review of the evidence of record, it is 
determined that a remand to the RO is necessary prior to 
appellate adjudication of the issue of an increased 
evaluation for the residuals of shrapnel fragment wounds to 
the left shoulder.  While this appeal was pending, the 
applicable rating criteria for muscle injuries was amended 
effective July 3, 1997.  It does not appear from the review 
of the record that the RO has had the opportunity to evaluate 
the veteran using these new criteria.  According to Bernard 
v. Brown, 4 Vet. App. 384 (1993), when the RO addresses the 
issue on a basis different from that proposed by the Board, 
the Board must consider whether the claimant has had adequate 
notice of the need to submit evidence or argument on that 
basis.  In addition, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should review the evidence of 
record and re-evaluate the veterans left 
shoulder shrapnel fragment wound 
residuals in light of the old and new 
criteria for rating muscle injuries, 
effective July 3, 1997.  See Karnas, 
supra.  If the RO finds that additional 
development, to include the performance 
of another VA examination, is needed in 
order to properly evaluate the veterans 
condition, such development should be 
undertaken.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veterans claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
